Exhibit 10.3

LOGO [g95646g27x15.jpg]

 

AGREEMENT AND RELEASE

This Agreement and Release is made by and between Julia Harper (“you”) of
[omitted] and RadiSys Corporation of 5445 NE Dawson Creek Drive, Hillsboro, OR
97124, an Oregon corporation (the “Corporation”).

In consideration of the mutual obligations and promises and additional benefits
contained herein, you and the Corporation agree as follows:

 

1. Your position as VP, Corporate Operations ends Thursday, April 2, 2009 (the
“Effective Date”).

 

2. The Corporation agrees to the terms and conditions of the following severance
package which exceed the normal Corporation practice:

 

  (a) If you have signed and not revoked this Agreement and Release, you will
receive a severance amount equal to 9 months of base pay. This severance amount
will be $190,962. This amount will be paid out in one lump sum (less taxes) no
later than twenty one (21) calendar days after receipt of your fully executed
Agreement and Release and if unrevoked.

 

  (b) You will cease to be an employee of the Corporation as of the Effective
Date. Your eligibility to participate, accrue and vest in all benefits except
for continued group health coverage under COBRA will cease upon the last day of
your regular employment.

 

  (c) Under the provisions of the Corporation’s Personal Leave of Absence
(“Personal Leave”) Policy, you were covered through the end of February 2009 on
the group medical/vision and dental plans in which you were enrolled when your
Personal Leave commenced effective January 23, 2009. Effective March 1, 2009,
you were entitled to extend coverage for the Group Health Plan(s) in which you
were enrolled as of February 28, 2009 under the COBRA continuation laws for the
18 month statutory period, or for so long as you remain eligible. As
communicated to you in a letter dated November 17, 2008, effective March 1,
2009, RadiSys agreed to pay your monthly COBRA premiums through March 31, 2009.

Additionally, the Corporation will pay your COBRA premiums due for you and your
currently enrolled dependents (provided they meet each plan’s eligibility
requirements) for an additional 9 months beginning April 2009.

Each month for which RadiSys pays COBRA premiums directly reduces the maximum
number of months of your COBRA continuation entitlement.

 

  (d) Your rights to exercise any vested options under the Corporation’s plans
will be determined by the applicable provisions of each plan. Any unvested
Non-Qualified Stock Options (“NQSO’s”) or Incentive Stock Options (“ISO’s”) will
be cancelled as of your last day of employment with the Corporation.

Stock Options

Grants Made Prior to March 1, 2004:

NQSO’s: The Compensation and Development Committee of RadiSys Corporation (the
“Committee”) approved an extension to the length of time you have available to
exercise any vested but unexercised NQSO’s. You have the shorter of up to the
expiration date, or 270 calendar days following your last day of employment with
RadiSys to exercise any vested but unexercised NQSO’s.

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g95646g27x15.jpg]

 

ISO’s: You have the shorter of up to the expiration date, or 30 calendar days
following your last day of employment with RadiSys to exercise any vested but
unexercised ISO’s. In order to preserve the preferential tax treatment of ISO’s,
you must exercise (whether a cashless exercise or cash purchase exercise) any
vested but unexercised ISO’s within this time period.

Grants Made On/After March 1, 2004:

NQSO’s: The Committee approved an extension to the length of time you have
available to exercise any vested but unexercised NQSO’s. You have the shorter of
up to the expiration date, or nine months following your last day of employment
with RadiSys to exercise any vested but unexercised NQSO’s.

ISO’s – Grants Made Under the “RadiSys Corporation 1995 Stock Incentive Plan”:
You have the shorter of up to the expiration date, or three months following
your last day of employment with RadiSys to exercise any vested but unexercised
ISO’s. In order to preserve the preferential tax treatment of ISO’s, you must
exercise (whether a cashless exercise or cash purchase exercise) any vested but
unexercised ISO’s within this time period.

ISO’s – Grants Made Under the “RadiSys Corporation 2007 Stock Plan”: The
Committee also approved an extension to the length of time you have to exercise
any vested but unexercised ISO’s. You have the shorter of up to the expiration
date, or nine months following your last day of employment with RadiSys to
exercise any vested but unexercised ISO’s. In order to preserve the preferential
tax treatment of ISO’s, you must exercise (whether a cashless exercise or cash
purchase exercise) any vested but unexercised ISO’s within three months
following your last day of employment with RadiSys.

When the terms of an ISO grant are modified (as they were by the Committee
approving an extension to the length of time you have to exercise), the holding
periods change to two years from the date of modification (i.e., date the
Committee approved the extension) and one year from the date of exercise in
order for the recipient to retain preferential tax treatment.

Restricted Stock/Restricted Stock Units

Any unvested restricted stock will be forfeited and cancelled as of your last
day of employment with RadiSys. Because restricted stock has no term and
therefore no expiration date, you may sell vested shares of restricted stock at
anytime.

 

  (e) The Corporation will not contest any unemployment claim you may choose to
file as long as you remain an employee in good standing through the Effective
Date and are otherwise eligible.

 

  (f) The Corporation will reimburse for the cost of up to $10,000 for eligible
Outplacement services.

 

  (g) The Corporation, its subsidiaries, affiliates or parent company and its
and their respective officers, directors, employees, agents, attorneys,
representatives, successors and assigns, in their individual and representative
capacities, are being collectively referred to herein as the “Released Parties”.

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g95646g27x15.jpg]

 

3. You agree to the following terms and conditions:

 

  (a) You will do or say nothing at any time to libel, slander or disparage the
Released Parties or their products or services.

 

  (b) You must abide by the terms of this Agreement and Release both before and
after your Effective Date and must sign it no sooner than your Effective Date
and no later than April 23, 2009.

 

  (c) To the extent permitted by applicable law, for a period of one year from
the Effective Date, you agree that you will not, directly or indirectly, by
yourself or with any other person, firm or corporation, solicit, divert or take
away any employee, customer, or supplier of the Corporation with whom you had
contact, directly or indirectly, while employed by the Corporation.

 

  (d) You will not at any time disclose any proprietary or confidential
information of the Corporation to a third party or use any such information for
any purpose whatsoever. You are reminded that you have signed an Employee
Agreement as a condition of employment with the Corporation and you remain
subject to its provisions beyond the termination of your employment. A copy of
that agreement is attached hereto for your review and convenience.

 

  (e) You may have on-going cooperation obligations in the Ownership of
Inventions clause of the Corporation’s Employee Agreement.

 

  (f) You are expected to maintain the confidentiality of the provisions of this
Agreement and Release and not discuss it with any employees of the Corporation
other than your supervisor, HR Director or HR Business Partner of her designee.

 

  (g) You will return all Corporation property (not yet already returned) to the
Corporation representatives (including, but not limited to, proprietary
information, computer equipment, software and diskettes, phone/credit cards,
beepers, badges, keys, timecards, etc.) in good condition no later than the
Effective Date.

 

  (h)

In consideration of the Corporation’s payments and undertakings contained in
this Agreement and Release, and except for any vested interest in the
Corporation’s 401K Profit Sharing Plan and Trust, Stock Option Plan and Employee
Stock Purchase Plan, to the fullest extent permitted by applicable law, you
hereby unconditionally and irrevocably release and forever discharge, and
covenant not to sue or commence proceedings against, the Corporation, its
subsidiaries, affiliates or parent company and its and their respective
officers, directors, employees, agents, attorneys, representatives, successors
and assigns in their individual and representative capacities (all such parties
being collectively referred to herein as the “Released Parties”), from and with
respect to any and all claims, debts, demands, damages, actions and causes of
any kind whatsoever, based on facts or circumstances of which you have present
knowledge, which you now have, ever had or may in the future have against such
Released Parties, arising to the date of this Agreement and Release, including,
without limitation, those arising out of or in any manner relating to your
employment, including, without limitation, any claim for reinstatement, back or
future pay, bonuses, commissions, fringe benefits, medical expenses, attorneys’
fees and expenses, damages or consequential damages, including but not limited
to any claim, complaint, charge or lawsuit under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g95646g27x15.jpg]

 

 

1967, the Equal Pay Act of 1963, the Americans With Disabilities Act, the Family
and Medical Leave Act of 1993, the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act of 1973, Executive Order
11246, all as amended, and any state, federal or municipal law, statute,
constitution, public policy, order or regulation affecting or relating to the
claims or rights of employees, including any and all claims and suits in tort or
contract. You hereby represent and warrant to the Corporation that you have no
present knowledge of any facts or circumstances that may give rise to a claim
against the Corporation or other Released Parties.

 

4. This Agreement and Release provides benefits to which you are not otherwise
entitled. With respect to rights, if any, you may have under the Age
Discrimination in Employment Act of 1967, which rights are being released under
this Agreement and Release, you understand that you have at least 21 calendar
days to consider this Agreement and Release, which if you choose to sign this
document before the 21 calendar day period expires, you waive; that for a period
of seven (7) calendar days following your execution of this Agreement and
Release, you may revoke it and your release as to such rights; that this
Agreement and Release shall not become effective or enforceable until this seven
(7) calendar day revocation period has expired without your revocation; and that
the Corporation has no obligation to pay any sums or provide any benefits
referred to in this Agreement and Release, except those to which you are
entitled under existing Corporation policy, until and unless the Agreement and
Release becomes effective and enforceable.

 

5. If any provision of this Agreement and Release is held to be illegal, invalid
or unenforceable under present or future laws, that provision shall be severable
and this Agreement and Release shall be construed and enforced as if that
illegal, invalid or unenforceable provision never comprised a part hereof, and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Agreement and Release a provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

 

6. This Agreement and Release and the Employee Agreement set forth the entire
agreement and understanding between you and the Corporation concerning the
matters specified above and supersede all other agreements between the
Corporation and you. This Agreement and Release may not be clarified, modified,
changed or amended except in writing signed by you and the Corporation. Should
you decide not to execute this document, you will only receive pay through the
Effective Date.

 

7. The Corporation encourages you to seek the advice of your attorney before
executing this Agreement and Release if you wish to do so.

 

8. You (a) acknowledge that you fully comprehend and understand all the terms of
this Agreement and Release and their legal effects and (b) expressly represent
and warrant that (i) you are competent to execute this Agreement and Release
knowingly and voluntarily and without reliance on any statement or
representation of any of Released Parties and (ii) you had the opportunity to
consult with an attorney of your choice regarding this Agreement and Release.

 

9. The validity of this Agreement and Release is contingent upon the
Corporation’s receiving the document which must be signed and executed no sooner
than the effective date on April 2, 2009 and no later than April 23, 2009. This
Agreement and Release is provided to you on or about April 2, 2009 and is to be
returned directly to Human Resources in the Hillsboro, OR office.

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g95646g27x15.jpg]

 

Attachments:

Photocopy of Employee Agreement

   

AGREED:

    RadiSys Corporation /s/ Julia Harper     By:   /s/ Brian Bronson Julia
Harper       Brian Bronson, Chief Financial Officer Date: April 3, 2009    
Date: April 9, 2009

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com